Bboyi.es, C. J.
1. The court’s charge upon the subject of good character was not error for any reason assigned, Hill v. State, 18 Ga. App. 259 (1 b) (89 S. E. 351).
2. The defendant was convicted of an assault with intent to murder. The case was a very close one, and under all the particular facts it was prejudicial error for the court, in charging the jury, as set forth in the 2d special ground of the motion for a new trial, to fail, in that connection, to instruct them specifically that they should return a verdict of not guilty if, under all the facts and circumstances of the case, they had a reasonable doubt as to the guilt of the defendant.
3. The other alleged errors in the charge of the court as complained of in special grounds 3 and 4 of the motion for a new trial are not likely to recur upon another hearing of the case.
4. The error in the charge referred to above in paragraph 2 requires a new trial, and it was error to overrule the motion for a new trial.

Judgment reversed.


Luhe, J., concurs. Bloodworih, J., dissents.